UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-2653 Dreyfus Bond Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 8/31/13 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Municipal Bond Fund ANNUAL REPORT August 31, 2013 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 8 Statement of Investments 27 Statement of Assets and Liabilities 28 Statement of Operations 29 Statement of Changes in Net Assets 30 Financial Highlights 31 Notes to Financial Statements 41 Report of Independent Registered Public Accounting Firm 42 Important Tax Information 43 Board Members Information 46 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Municipal Bond Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus Municipal Bond Fund, covering the 12-month period from September 1, 2012, through August 31, 2013. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. U.S. fixed-income markets, including municipal bonds, encountered heightened volatility over the past year as long-term interest rates climbed in response to accelerating economic growth and expectations that the Federal Reserve Board will begin to back away from the open-ended quantitative easing program it launched last fall. Indeed, the U.S. economy has responded positively to low interest rates amid muted inflationary pressures, helping to drive the unemployment rate lower and housing markets higher. In our analysis, the U.S. economy is nearing an inflection point to a somewhat faster growth rate.We expect a reduced fiscal drag in 2014 and beyond, and the stimulative monetary policy of the past five years should continue to support economic expansion, particularly in interest rate-sensitive industry groups. For information on how these developments may affect your fixed-income investments, we urge you to discuss these matters with your financial advisor. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation September 16, 2013 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2012, through August 31, 2013, as provided by Daniel Marques and Daniel Rabasco, Primary Portfolio Managers Fund and Market Performance Overview For the 12-month period ended August 31, 2013, Dreyfus Municipal Bond Fund achieved a total return of –4.52%. 1 In comparison, the fund’s benchmark, the Barclays Municipal Bond Index (the “Index”), produced a total return of –3.70%. 2 Selling pressure stemming from investors’ changing interest-rate expectations during the final months of the reporting period sent the Index into negative territory for the reporting period overall.The fund produced lower returns than its benchmark, primarily due to overweighted exposure to BBB-rated securities at a time when higher quality bonds fared better. The Fund’s Investment Approach The fund seeks to maximize current income exempt from federal income tax, to the extent consistent with the preservation of capital. To pursue this goal, the fund normally invests substantially all of its net assets in municipal bonds that provide income exempt from federal income tax. The fund generally will invest at least 75% of its assets in municipal bonds rated A or better or the unrated equivalent as determined by Dreyfus.The fund may invest up to 25% of its assets in municipal bonds rated below A or the unrated equivalent as determined by Dreyfus, including bonds rated below investment-grade quality (“high yield” or “junk” bonds).The dollar-weighted average maturity of the fund’s portfolio is not restricted, but normally exceeds 10 years. We focus on identifying undervalued sectors and securities and minimize the use of interest rate forecasting. The portfolio managers select municipal bonds for the fund’s portfolio by: Using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market; Actively trading among various sectors, such as pre-refunded, general obligation and revenue, based on their apparent relative values.The fund seeks to invest in several of these sectors. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Selling Pressure Intensified Late in Reporting Period After an extended period of market support that bolstered bond prices through the end of 2012, municipal bonds encountered heightened volatility over the first eight months of 2013.The robust investor demand that had characterized much of 2012 failed to rematerialize, sending municipal bond yields higher despite a relatively meager supply of newly issued securities. In addition, yields of U.S.Treasury securities generally climbed in response to improved macroeconomic trends, putting additional pressure on municipal bond prices. In late May, remarks by Federal Reserve Board Chairman Ben Bernanke were widely interpreted as a signal that the central bank would back away from its ongoing quantitative easing program sooner than many analysts had expected.This development sent longer term interest rates sharply higher, further eroding total returns from municipal bonds. In July, a bankruptcy filing by the city of Detroit also intensified selling pressure in the municipal bond market, causing the benchmark to finish the reporting period with negative returns. Despite the Detroit bankruptcy filing, credit conditions generally improved for most states and municipalities in the recovering economy. For example, the State of California received credit-rating upgrades after voters approved a measure to raise certain taxes, and many issuers of revenue-backed bonds reported solid revenue growth. Fund Strategies Produced Mixed Results The fund’s relative performance over the reporting period was undermined by its positions in municipal bonds with credit ratings toward the lower end of the investment-grade spectrum. Bonds issued to finance the states’ settlement of litigation with U.S. tobacco companies and securities from Puerto Rico also dampened results compared to the benchmark. The fund achieved better results from other strategies during the reporting period. An emphasis on revenue-backed bonds over their general obligation counterparts helped boost relative performance, as did tactical trades in California and Illinois bonds that rebounded from depressed levels when fiscal conditions improved. Among investment-grade revenue bonds, the fund scored relatively strong returns from securities backed by special tax districts and revenues from essential municipal 4 services. Finally, a focus on bonds with maturities in the 10- to 20-year range helped the fund avoid the full brunt of weakness among longer term securities. At times during the reporting period, we successfully employed auction-rate securities, a form of derivative instrument, to manage the risks of rising interest rates. Finding Attractive Values Among Beaten Down Securities Municipal bonds generally ended the reporting period with attractive valuations compared to U.S. Treasury securities, suggesting that they may have been punished more severely than was warranted by underlying fundamentals. Indeed, in our judgment, recent bouts of market volatility have provided compelling opportunities to purchase higher yielding, fundamentally sound municipal bonds at relatively low prices.We expect prices of such bonds to rise as investors refocus on underlying market and issuer fundamentals. Therefore, we recently have adopted a more constructive investment posture, including increased exposure to higher yielding revenue bonds. September 16, 2013 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bond funds involve increased credit and liquidity risk compared with higher-quality bond funds. Below-investment-grade bonds are considered speculative as to the continuing ability of an issuer to make interest payments and repay principal. The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid, and difficult to value and there is the risk that changes in the value of a derivative held by the fund will not correlate with the underlying instruments or the fund’s other investments. Auction rate securities include preferred shares of closed-end funds, long-term debt issued by municipalities and many other taxable and tax-exempt issuers.The dividend rates on these securities generally reset through bank managed auctions periodically, including periods ranging from 7 days to 35 days. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Barclays Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. The Fund 5 Comparison of change in value of $10,000 investment in Dreyfus Municipal Bond Fund and the Barclays Municipal Bond Index Average Annual Total Returns as of 8/31/13 1 Year 5 Years 10 Years Fund –4.52 % % % Barclays Municipal Bond Index –3.70 % % % † Source: Lipper Inc. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Dreyfus Municipal Bond Fund on 8/31/03 to a $10,000 investment made in the Barclays Municipal Bond Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund invests primarily in municipal securities and its performance shown in the line graph takes into account fees and expenses.The Index is an unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Municipal Bond Fund from March 1, 2013 to August 31, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended August 31, 2013 Expenses paid per $1,000 † $ 3.46 Ending value (after expenses) $ 935.60 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended August 31, 2013 Expenses paid per $1,000 † $ 3.62 Ending value (after expenses) $ 1,021.63 † Expenses are equal to the fund’s annualized expense ratio of .71%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). The Fund 7 STATEMENT OF INVESTMENTS August 31, 2013 Long-Term Municipal Coupon Maturity Principal Investments—100.9% Rate (%) Date Amount ($) Value ($) Alabama—1.0% Jefferson County, Limited Obligation School Warrants 5.25 1/1/20 15,000,000 14,873,850 Alaska—.4% Alaska Energy Authority, Power Revenue (Bradley Lake Hydroelectric Project) (Insured; Assured Guaranty Municipal Corp.) 6.00 7/1/17 5,730,000 6,680,779 Arizona—1.7% Mohave County Industrial Development Authority, Correctional Facilities Contract Revenue (Mohave Prison, LLC Expansion Project) 8.00 5/1/25 9,000,000 10,628,550 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 6,750,000 5,514,210 Pima County Industrial Development Authority, IDR (Tucson Electric Power Company Project) 5.75 9/1/29 4,815,000 4,903,885 Pima County Industrial Development Authority, IDR (Tucson Electric Power Company Project) 5.25 10/1/40 4,185,000 3,942,981 California—14.0% Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.00 4/1/28 5,000,000 5,307,900 California, GO (Various Purpose) 5.63 4/1/25 3,500,000 3,842,685 California, GO (Various Purpose) 5.75 4/1/31 18,325,000 19,575,132 California, GO (Various Purpose) 6.50 4/1/33 15,000,000 17,454,900 California, GO (Various Purpose) 6.00 11/1/35 14,000,000 15,711,640 California Department of Veterans Affairs, Home Purchase Revenue 5.00 12/1/42 8,000,000 7,621,760 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/27 7,850,000 8,670,953 California Educational Facilities Authority, Revenue (University of Southern California) 5.25 10/1/38 4,000,000 4,170,880 California Statewide Communities Development Authority, Revenue (Inland Regional Center Project) 5.38 12/1/37 10,325,000 10,296,297 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/42 5,525,000 5,317,481 California Statewide Communities Development Authority, Revenue (Sutter Health) 5.50 8/15/26 5,000,000 5,490,150 Chula Vista, IDR (San Diego Gas and Electric Company) 5.50 12/1/21 11,725,000 12,313,009 Chula Vista, IDR (San Diego Gas and Electric Company) 5.88 2/15/34 5,000,000 5,449,850 Coast Community College District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 8/1/29 15,000,000 15,494,100 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 4,970,000 4,195,326 Los Angeles Department of Water and Power, Power System Revenue 5.00 7/1/20 6,450,000 7,565,786 Los Angeles Unified School District, GO 5.00 7/1/21 11,000,000 12,848,000 Modesto Irrigation District, Electric System Revenue 5.00 7/1/21 3,515,000 3,992,161 Sacramento County, Airport System Senior Revenue 5.75 7/1/39 10,260,000 11,162,675 San Diego County Regional Airport Authority, Senior Airport Revenue 5.00 7/1/43 6,000,000 5,545,680 The Fund 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) (Issue 34E) (Insured; Assured Guaranty Municipal Corp.) 5.75 5/1/22 7,000,000 7,866,670 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.50 11/1/30 13,555,000 14,748,111 University of California Regents, Medical Center Pooled Revenue 5.00 5/15/43 5,000,000 4,863,900 Colorado—2.3% City and County of Denver, Airport System Subordinate Revenue 5.50 11/15/27 6,000,000 6,247,440 City and County of Denver, Airport System Subordinate Revenue 5.25 11/15/43 6,000,000 5,762,640 Colorado Health Facilities Authority, Revenue (Sisters of Charity of Leavenworth Health System) 5.25 1/1/25 4,000,000 4,238,160 Colorado Springs, Utilities System Revenue 5.00 11/15/23 2,955,000 3,334,481 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/20 6,740,000 a 5,087,554 University of Colorado Hospital Authority, Revenue 5.00 11/15/37 4,000,000 3,860,880 University of Colorado Regents, University Enterprise Revenue 5.25 6/1/36 5,000,000 5,222,800 Delaware—.4% Delaware Transportation Authority, Transportation System Senior Revenue 5.00 7/1/26 6,245,000 6,714,936 Florida—7.2% Broward County, Port Facilities Revenue 5.00 9/1/22 6,000,000 6,383,460 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Broward County School Board, COP (Master Lease Purchase Agreement) 5.00 7/1/17 5,000,000 5,591,500 Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/20 7,000,000 7,653,800 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.25 6/1/17 10,000,000 11,218,400 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.50 6/1/17 6,000,000 6,785,160 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/22 8,000,000 8,585,520 Florida Housing Finance Corporation, Homeowner Mortgage Revenue (Collateralized: FHLMC, FNMA and GNMA) 5.10 7/1/31 2,185,000 2,188,518 Florida Municipal Power Agency, Revenue (Saint Lucie Project) 5.00 10/1/20 5,185,000 5,903,589 Florida State Board of Education, Public Education Capital Outlay Bonds 5.00 6/1/21 7,500,000 8,702,100 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) (Prerefunded) 5.25 11/15/16 265,000 b 301,756 Miami-Dade County, Aviation Revenue (Miami International Airport) 5.38 10/1/35 5,000,000 5,082,150 Miami-Dade County, Water and Sewer System Revenue 5.00 10/1/34 5,000,000 4,999,800 Miami-Dade County, Water and Sewer System Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/26 5,000,000 5,268,500 The Fund 11 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Orlando-Orange County Expressway Authority, Revenue 5.00 7/1/35 7,000,000 6,853,840 Orlando-Orange County Expressway Authority, Revenue 5.00 7/1/35 6,000,000 5,874,720 Pinellas County Health Facilities Authority, Health System Revenue (BayCare Health System Issue) (Insured; National Public Finance Guarantee Corp.) 0.22 11/15/23 5,275,000 c 5,044,324 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 5.88 8/1/40 5,000,000 5,052,050 Tampa Bay Water Regional Water Supply Authority, Utility System Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 6.00 10/1/29 5,000,000 5,767,650 Georgia—3.0% Atlanta, Water and Wastewater Revenue 6.00 11/1/26 10,000,000 11,499,100 Atlanta, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 11/1/34 3,500,000 3,575,495 DeKalb County, Water and Sewerage Revenue 5.25 10/1/25 8,590,000 9,597,693 Municipal Electric Authority of Georgia, GO (Project One Subordinated Bonds) 5.75 1/1/20 5,000,000 5,701,450 Municipal Electric Authority of Georgia, GO (Project One Subordinated Bonds) 5.00 1/1/21 9,705,000 10,987,904 Thomasville Hospital Authority, RAC (John D. Archbold Memorial Hospital, Inc. Project) 5.13 11/1/30 3,500,000 3,499,755 Idaho—.5% Power County Industrial Development Corporation, SWDR (FMC Corporation Project) 6.45 8/1/32 7,625,000 7,629,880 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Illinois—9.0% Chicago, General Airport Third Lien Revenue (Chicago O’Hare International Airport) (Insured; AMBAC) 5.00 1/1/19 5,175,000 5,596,607 Chicago, General Airport Third Lien Revenue (Chicago O’Hare International Airport) (Insured; National Public Finance Guarantee Corp.) 5.25 1/1/23 21,370,000 22,875,944 Chicago, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/18 10,000,000 10,596,300 Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) 5.25 12/1/25 15,000,000 15,293,850 Illinois, GO 5.00 4/1/23 8,500,000 8,684,875 Illinois, GO 5.00 8/1/24 4,550,000 4,618,796 Illinois, GO 5.50 7/1/38 6,000,000 5,688,660 Illinois Finance Authority, Revenue (Advocate Health Care Network) 5.00 6/1/29 9,500,000 9,675,560 Illinois Finance Authority, Revenue (Advocate Health Care Network) 5.00 6/1/30 10,305,000 10,415,264 Illinois Finance Authority, Revenue (Central DuPage Health) 5.50 11/1/39 3,500,000 3,568,775 Illinois Finance Authority, Revenue (Rehabilitation Institute of Chicago) 6.00 7/1/43 3,250,000 3,286,985 Illinois Finance Authority, Revenue (Sherman Health Systems) 5.50 8/1/37 2,500,000 2,559,125 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 5.00 6/15/42 13,090,000 12,815,110 The Fund 13 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Illinois (continued) Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.00 6/1/16 7,275,000 7,982,639 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.50 6/1/23 5,500,000 6,018,155 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue 5.00 4/1/27 5,000,000 5,246,400 Indiana—.5% Indianapolis Local Public Improvement Bond Bank, Revenue (Indianapolis Airport Authority Project) (Insured; AMBAC) 5.00 1/1/36 8,400,000 7,751,436 Iowa—.6% Iowa Finance Authority, Midwestern Disaster Area Revenue (Iowa Fertilizer Company Project) 5.50 12/1/22 10,000,000 9,174,700 Kansas—1.2% Kansas Development Finance Authority, Revenue (Lifespace Communities, Inc.) 5.00 5/15/30 5,000,000 4,768,050 Wyandotte County Kansas City Unified Government, Utility System Revenue (Insured; AMBAC) 5.60 9/1/23 12,010,000 13,165,842 Kentucky—.6% Mount Sterling, LR (Kentucky League of Cities Funding Trust Program) 6.10 3/1/18 7,955,000 8,715,021 Louisiana—2.5% Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 2,000,000 2,080,880 Louisiana Public Facilities Authority, Revenue (CHRISTUS Health Obligated Group) 6.00 7/1/29 6,500,000 6,900,920 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Louisiana (continued) New Orleans Aviation Board, Gulf Opportunity Zone Customer Facility Charge Revenue (Consolidated Rental Car Project) 6.25 1/1/30 5,000,000 5,465,100 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.50 5/15/28 13,425,000 13,982,138 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.25 5/15/35 9,000,000 8,509,140 Maine—.4% Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 7.50 7/1/32 5,000,000 5,867,250 Maryland—.2% Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.75 6/1/35 2,500,000 2,505,700 Massachusetts—7.8% JPMorgan Chase Putters/Drivers Trust (Series 4328) (Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue) 5.00 5/15/21 20,000,000 d,e 20,415,000 Massachusetts, GO (Consolidated Loan) (Insured; Assured Guaranty Municipal Corp.) 5.25 8/1/24 12,000,000 13,588,200 Massachusetts, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 9/1/23 16,420,000 19,248,509 Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue 5.00 1/1/27 11,000,000 11,521,840 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 6.25 1/1/27 5,000,000 5,425,800 The Fund 15 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Educational Financing Authority, Education Loan Revenue (Issue K) 5.25 7/1/29 6,705,000 6,405,957 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.00 10/1/30 3,000,000 3,084,540 Massachusetts Housing Finance Agency, Housing Revenue 5.30 6/1/49 5,940,000 5,880,719 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/30 7,325,000 7,719,451 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 10/15/35 5,000,000 5,147,700 Massachusetts Water Resources Authority, General Revenue 5.00 8/1/42 10,000,000 10,216,100 University of Massachusetts Building Authority, Revenue (Insured; AMBAC) 5.00 11/1/17 7,540,000 8,220,485 Michigan—4.7% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.00 7/1/27 8,000,000 8,383,360 Detroit, Water Supply System Senior Lien Revenue 5.00 7/1/31 5,000,000 4,347,800 Detroit, Water Supply System Senior Lien Revenue 5.25 7/1/41 1,870,000 1,604,909 Detroit Water and Sewerage Department, Senior Lien Sewage Disposal System Revenue 5.25 7/1/39 4,630,000 4,002,774 Kent Hospital Finance Authority, Revenue (Spectrum Health System) 5.50 11/15/25 7,710,000 8,430,808 Michigan Building Authority, Revenue (Facilities Program) 5.00 10/15/24 2,500,000 2,679,225 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Michigan (continued) Michigan Finance Authority, Unemployment Obligation Assessment Revenue 5.00 7/1/21 18,000,000 20,219,400 Michigan Hospital Finance Authority, HR (Henry Ford Health System) 5.63 11/15/29 5,000,000 5,070,050 Michigan Hospital Finance Authority, Revenue (McLaren Health Care) 5.63 5/15/28 4,575,000 4,990,913 Michigan Strategic Fund, LOR (The Dow Chemical Company Project) 6.25 6/1/14 6,500,000 6,722,040 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 4,405,000 4,098,764 Missouri—.6% Kansas City, General Improvement Airport Revenue 5.00 9/1/22 8,380,000 9,014,282 New Jersey—3.5% Camden County Improvement Authority, Health Care Redevelopment Project Revenue (The Cooper Health System Obligated Group Issue) 5.25 2/15/20 9,505,000 9,707,076 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.00 6/15/28 2,250,000 2,176,740 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.75 9/1/23 7,400,000 8,380,722 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue (Insured; Assured Guaranty Corp.) 6.13 6/1/30 10,000,000 10,341,600 New Jersey Transportation Trust Fund Authority (Transportation System) 5.75 6/15/18 7,750,000 9,068,663 New Jersey Turnpike Authority, Turnpike Revenue 5.00 1/1/24 5,000,000 5,467,650 The Fund 17 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) New Jersey Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 0.11 1/1/30 7,500,000 c 6,675,000 New York—12.4% Austin Trust (Series 1107) (Port Authority of New York and New Jersey, Consolidated Bonds, 151st Series) 6.00 9/15/28 25,000,000 d,e 27,292,500 Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 9,000,000 9,815,310 Metropolitan Transportation Authority, State Service Contract Revenue 5.75 1/1/18 17,025,000 19,887,243 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/31 8,250,000 8,455,590 New York City, GO 5.00 10/1/36 11,505,000 11,750,057 New York City Health and Hospitals Corporation, Health System Revenue 5.00 2/15/25 14,625,000 15,359,760 New York City Industrial Development Agency, Senior Airport Facilities Revenue (Transportation Infrastructure Properties, LLC Obligated Group) 5.00 7/1/21 6,150,000 6,063,470 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 8.00 8/1/28 7,450,000 8,393,170 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/34 7,500,000 7,679,250 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 2/1/35 15,055,000 15,429,418 18 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York Liberty Development Corporation, Liberty Revenue (4 World Trade Center Project) 5.00 11/15/31 5,000,000 5,043,200 New York State Dormitory Authority, Revenue (New York University) (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/27 9,500,000 11,252,845 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.13 12/1/29 5,000,000 5,002,750 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 6,500,000 6,372,080 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/20 6,775,000 7,841,521 Port Authority of New York and New Jersey (Consolidated Bonds, 141st Series) (Insured; AMBAC) 5.00 9/1/17 6,535,000 7,070,347 Tobacco Settlement Financing Corporation of New York, Asset-Backed Revenue (State Contingency Contract Secured) 5.00 6/1/18 5,000,000 5,738,800 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/23 6,430,000 7,260,370 North Carolina—.9% Wake County Industrial Facilities and Pollution Control Financing Authority, PCR (Carolina Power and Light Company Project) (Insured; AMBAC) 0.11 10/1/22 14,000,000 c 13,090,000 Ohio—.9% Butler County, Hospital Facilities Revenue (UC Health) 5.50 11/1/40 5,000,000 4,838,750 The Fund 19 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Ohio (continued) Ohio Higher Educational Facility Commission, HR (Cleveland Clinic Health System Obligated Group) 5.00 1/1/38 5,000,000 4,909,900 Ohio Turnpike and Infrastructure Commission, Junior Lien Turnpike Revenue (Infrastructure Projects) 5.25 2/15/39 3,000,000 3,044,610 Oregon—.2% Oregon, GO (State Property— Various Projects) 5.00 5/1/20 2,000,000 2,341,100 Pennsylvania—1.9% Allegheny County Port Authority, Special Transportation Revenue 5.25 3/1/22 5,000,000 5,588,400 Geisinger Authority, Health System Revenue (Geisinger Health System) 5.25 6/1/39 11,750,000 11,859,275 Pennsylvania Turnpike Commission, Turnpike Revenue 5.00 12/1/24 5,000,000 5,341,800 Philadelphia School District, GO 5.25 9/1/23 5,000,000 5,426,050 South Carolina—3.4% Columbia, Waterworks and Sewer System Revenue 5.00 2/1/36 8,000,000 8,209,040 Greenville County School District, Installment Purchase Revenue (Building Equity Sooner for Tomorrow) 5.00 12/1/23 10,000,000 11,105,900 Piedmont Municipal Power Agency, Electric Revenue 5.00 1/1/20 5,340,000 6,060,686 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 12/1/36 10,000,000 9,999,200 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.13 12/1/43 16,000,000 15,971,520 20 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Tennessee—.9% Johnson City Health and Educational Facilities Board, HR (Mountain States Health Alliance) 6.00 7/1/38 5,000,000 5,255,100 Metropolitan Government of Nashville and Davidson County, Water and Sewer Revenue 5.00 7/1/29 7,515,000 7,963,871 Texas—5.9% Brownsville, Utilities System Revenue 5.00 9/1/28 5,000,000 5,203,650 Dallas and Fort Worth, Joint Improvement Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/42 11,500,000 10,406,235 Dallas-Fort Worth International Airport Facility Improvement Corporation, Revenue (Learjet Inc. Project) 6.15 1/1/16 5,865,000 5,755,383 Harris County Cultural Education Facilities Finance Corporation, HR (Texas Children’s Hospital Project) 5.25 10/1/29 4,000,000 4,224,880 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) (Prerefunded) 7.25 12/1/18 7,000,000 b 9,021,740 Houston Community College System, Limited Tax GO 5.00 2/15/29 5,000,000 5,305,500 Love Field Airport Modernization Corporation, Special Facilities Revenue (Southwest Airlines Company—Love Field Modernization Program Project) 5.00 11/1/28 3,000,000 2,849,760 Lower Colorado River Authority, Transmission Contract Revenue (Lower Colorado River Authority Transmission Services Corporation Project) 5.00 5/15/31 7,895,000 7,918,527 The Fund 21 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corp.) 5.75 1/1/40 5,000,000 5,367,700 North Texas Tollway Authority, Second Tier System Revenue 5.75 1/1/38 10,000,000 10,391,000 San Antonio, Electric and Gas Systems Junior Lien Revenue 5.00 2/1/43 9,275,000 9,385,836 Texas, GO (College Student Loan Bonds) 5.50 8/1/19 8,205,000 9,583,030 Texas Transportation Commission, Central Texas Turnpike System First Tier Revenue 5.00 8/15/41 3,530,000 3,298,467 Utah—.2% Metropolitan Water District of Salt Lake and Sandy, Water Revenue Project Bonds 5.00 7/1/37 3,000,000 3,055,590 Virginia—2.0% Danville Industrial Development Authority, HR (Danville Regional Medical Center) (Insured; AMBAC) 5.25 10/1/28 1,500,000 1,764,045 Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.50 6/1/15 7,020,000 b 7,463,102 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 5.00 10/1/26 8,250,000 8,431,253 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 6.25 7/1/31 10,970,000 11,940,735 Washington—4.2% Chelan County Public Utility District Number 1, Consolidated System Revenue 5.00 7/1/17 4,000,000 4,473,200 Energy Northwest, Electric Revenue (Columbia Generating Station) 5.00 7/1/23 10,060,000 10,990,952 22 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Washington (continued) Seattle, Drainage and Wastewater Improvement Revenue 5.00 9/1/27 5,000,000 5,356,150 Seattle, Municipal Light and Power Improvement Revenue 5.00 6/1/23 6,790,000 7,682,206 Seattle, Municipal Light and Power Improvement Revenue 5.00 7/1/26 5,000,000 5,490,550 Seattle, Water System Revenue 5.00 9/1/23 14,315,000 16,272,576 Washington Health Care Facilities Authority, Revenue (Providence Health and Services) 5.00 10/1/42 12,375,000 11,704,275 West Virginia—.6% West Virginia School Building Authority, Capital Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/18 5,500,000 6,143,060 West Virginia State Building Commission, Subordinate LR (West Virginia Regional Jail and Correctional Facility Authority) (Insured; AMBAC) 5.38 7/1/21 2,505,000 2,648,336 Wisconsin—1.2% Wisconsin Health and Educational Facilities Authority, Revenue (Ascension Health Alliance Senior Credit Group) (Morgan Stanley Municipal Trust Program Residual Series 3337) 5.00 11/15/43 10,000,000 d,e 9,477,700 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.50 4/15/29 5,000,000 5,073,050 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.25 4/15/35 3,000,000 2,878,170 U.S. Related—4.1% Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 5.25 7/1/29 4,820,000 3,584,923 The Fund 23 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Puerto Rico Commonwealth, Public Improvement GO 5.00 7/1/16 5,000,000 4,993,150 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/39 5,000,000 3,923,050 Puerto Rico Commonwealth, Public Improvement GO 6.50 7/1/40 5,000,000 4,166,550 Puerto Rico Electric Power Authority, Power Revenue 6.75 7/1/36 7,500,000 6,543,525 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 10,000,000 7,344,600 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 5,000,000 3,502,550 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 0.00 7/1/36 23,400,000 a 3,585,348 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 5,000,000 4,054,350 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.38 8/1/39 5,000,000 4,730,750 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 16,500,000 14,705,625 Total Investments (cost $1,499,940,411) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security issued with a zero coupon. Income is recognized through the accretion of discount. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Variable rate security—interest rate subject to periodic change. d Collateral for floating rate borrowings. e Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At August 31, 2013, these securities were valued at $57,185,200 or 3.8% of net assets. 24 Summary of Abbreviations ABAG Association of Bay Area ACA American Capital Access Governments AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Assurance Corporation Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development EIR Environmental Improvement Revenue Revenue FGIC Financial Guaranty FHA Federal Housing Insurance Company Administration FHLB Federal Home FHLMC Federal Home Loan Mortgage Loan Bank Corporation FNMA Federal National GAN Grant Anticipation Notes Mortgage Association GIC Guaranteed Investment GNMA Government National Mortgage Contract Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development LIFERS Long Inverse Floating Revenue Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes P-FLOATS Puttable Floating Option PUTTERS Puttable Tax-Exempt Receipts Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Options Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt SWDR Solid Waste Disposal Revenue Adjustable Receipts TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The Fund 25 STATEMENT OF INVESTMENTS (continued) Summary of Combined Ratings (Unaudited) Fitch or Moody’s or Standard & Poor’s Value (%) † AAA Aaa AAA 7.5 AA Aa AA 41.7 A A A 36.6 BBB Baa BBB 9.2 BB Ba BB 2.6 B B B 1.3 Not Rated f Not Rated f Not Rated f 1.1 † Based on total investments. f Securities which, while not rated by Fitch, Moody’s and Standard & Poor’s, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 26 STATEMENT OF ASSETS AND LIABILITIES August 31, 2013 Cost Value Assets ($): Investments in securities—See Statement of Investments 1,499,940,411 1,505,735,567 Interest receivable 18,155,297 Receivable for shares of Common Stock subscribed 7,800 Prepaid expenses 14,542 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 979,575 Cash overdraft due to Custodian 1,083,850 Payable for floating rate notes issued—Note 4 27,500,000 Payable for shares of Common Stock redeemed 1,312,283 Interest and expense payable related to floating rate notes issued—Note 4 67,997 Accrued expenses 278,914 Net Assets ($) Composition of Net Assets ($): Paid-in capital 1,542,175,848 Accumulated undistributed investment income—net 151,573 Accumulated net realized gain (loss) on investments (55,431,990 ) Accumulated net unrealized appreciation (depreciation) on investments 5,795,156 Net Assets ($) Shares Outstanding (600 million shares of $.001 par value Common Stock authorized) 135,499,773 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. The Fund 27 STATEMENT OF OPERATIONS Year Ended August 31, 2013 Investment Income ($): Interest Income Expenses: Management fee—Note 3(a) 9,970,145 Shareholder servicing costs—Note 3(b) 1,359,642 Directors’ fees and expenses—Note 3(c) 135,021 Interest and expense related to floating rate notes issued—Note 4 117,659 Professional fees 99,626 Custodian fees—Note 3(b) 97,158 Prospectus and shareholders’ reports 42,536 Registration fees 33,823 Loan commitment fees—Note 2 18,478 Interest expense—Note 2 369 Miscellaneous 78,785 Total Expenses Less—reduction in fees due to earnings credits—Note 3(b) (2,184 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 1(b) ($): Net realized gain (loss) on investments 14,055,855 Net realized gain (loss) on swap transactions (479,835 ) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments (136,929,714 ) Net unrealized appreciation (depreciation) on swap transactions 276,524 Net Realized Appreciation (Depreciation) ) Net Realized and Unrealized Gain (Loss) on Investments ) Net (Decrease) in Net Assets Resulting from Operations ) See notes to financial statements. 28 STATEMENT OF CHANGES IN NET ASSETS Year Ended August 31, 2013 2012 Operations ($): Investment income—net 52,787,374 61,508,807 Net realized gain (loss) on investments 13,576,020 34,197,423 Net unrealized appreciation (depreciation) on investments (136,653,190 ) 62,641,622 Net Increase (Decrease) in Net Assets Resulting from Operations ) Dividends to Shareholders from ($): Investment income—net ) ) Capital Stock Transactions ($): Net proceeds from shares sold 118,412,701 147,487,941 Dividends reinvested 36,951,399 42,483,068 Cost of shares redeemed (259,623,493 ) (228,225,925 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) ) Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 1,719,402,670 1,660,406,499 End of Period Undistributed investment income—net 151,573 — Capital Share Transactions (Shares): Shares sold 10,015,732 12,688,261 Shares issued for dividends reinvested 3,145,725 3,658,879 Shares redeemed (22,115,505 ) (19,652,172 ) Net Increase (Decrease) in Shares Outstanding ) ) See notes to financial statements. The Fund 29 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended August 31, 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 11.90 11.24 11.58 11.01 11.19 Investment Operations: Investment income—net a .38 .42 .48 .49 .52 Net realized and unrealized gain (loss) on investments (.89 ) .66 (.35 ) .57 (.18 ) Total from Investment Operations (.51 ) 1.08 .13 1.06 .34 Distributions: Dividends from investment income—net (.37 ) (.42 ) (.47 ) (.49 ) (.52 ) Net asset value, end of period 11.02 11.90 11.24 11.58 11.01 Total Return (%) (4.52 ) 9.76 1.30 9.86 3.44 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .72 .75 .75 .74 .76 Ratio of net expenses to average net assets .72 .75 .75 .74 .76 Ratio of interest and expense related to floating rate notes issued to average net assets .01 .01 .01 .01 .03 Ratio of net investment income to average net assets 3.18 3.64 4.30 4.39 4.91 Portfolio Turnover Rate 23.67 27.88 24.24 19.86 23.28 Net Assets, end of period ($ x 1,000) 1,492,691 1,719,403 1,660,406 1,816,568 1,756,991 a Based on average shares outstanding at each month end. See notes to financial statements. 30 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Municipal Bond Fund (the “fund”) is the sole series comprising Dreyfus Bond Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as a diversified open-end management investment company. The fund’s investment objective seeks to maximize current income exempt from federal income tax as is consistent with the preservation of capital. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold to the public without a sales charge. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Company’s Board of Directors (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and 32 asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) The following is a summary of the inputs used as of August 31, 2013 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds — 1,505,735,567 — Liabilities ($) Floating Rate Notes † — (27,500,000 ) — ) † Certain of the fund’s liabilities are held at carrying amount, which approximates fair value for financial reporting purposes. At August 31, 2013, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax-exempt dividends, by complying with the applicable provisions of the 34 Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended August 31, 2013, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each tax year in the four-year period ended August 31, 2013 remains subject to examination by the Internal Revenue Service and state taxing authorities. At August 31, 2013, the components of accumulated earnings on a tax basis were as follows: undistributed tax-exempt income $1,362,088, undistributed ordinary income $428,490, accumulated capital losses $53,381,959 and unrealized appreciation $5,492,644. In addition, the fund had $2,176,009 of capital losses realized after October 31, 2012, which were deferred for tax purposes to the first day of the following fiscal year. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to August 31, 2013. If not applied, $4,454,313 of the carryover expires in fiscal year 2017 and $48,927,646 expires in fiscal year 2018. The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) The tax character of distributions paid to shareholders during the fiscal periods ended August 31, 2013 and August 31, 2012 were as follows: tax-exempt income $52,162,894 and $60,881,635, and ordinary income $0 and $215,130, respectively. During the period ended August 31, 2013, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization adjustments, the fund decreased accumulated undistributed investment income-net by $472,907, increased accumulated net realized gain (loss) on investments by $396,237 and increased paid-in capital by $76,670. Net assets and net asset value per share were not affected by this reclassification. (e) Accounting Pronouncement: In January 2013, FASB issued Accounting Standards Update No. 2013-01 (“ASU 2013-01”), “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities”, which replaced Accounting Standards Update No. 2011-11 (“ASU 2011-11”), “Disclosures about Offsetting Assets and Liabilities”. ASU 2013-01 is effective for fiscal years beginning on or after January 1, 2013, and interim periods within those annual periods.ASU 2011-11 was intended to enhance disclosure requirements on the offsetting of financial assets and liabilities.ASU 2013-01 limits the scope of the new balance sheet offsetting disclosures to derivatives, repurchase agreements, and securities lending transactions to the extent that they are (1) offset in the financial statements or (2) subject to enforceable master netting arrangements (“MNA”) or similar agreements. Management is currently evaluating the application of ASU 2013-01 and its impact on the fund’s financial statements. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $210 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 10, 36 2012, the unsecured credit facility with Citibank, N.A. was $225 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended August 31, 2013 was approximately $32,100 with a related weighted average annualized interest rate of 1.15%. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .60% of the value of the fund’s average daily net assets and is payable monthly. (b) Under the Shareholder Services Plan, the fund reimburses the Distributor an amount not to exceed an annual rate of .25% of the value of the fund’s average daily net assets for certain allocated expenses of providing personal services and/or maintaining shareholder accounts.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended August 31, 2013, the fund was charged $805,660 pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency services for the fund and cash management services related to The Fund 37 NOTES TO FINANCIAL STATEMENTS (continued) fund subscriptions and redemptions. During the period ended August 31, 2013, the fund was charged $462,996 for transfer agency services and $17,349 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $2,127. The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund. During the period ended August 31, 2013, the fund was charged $97,158 pursuant to the custody agreement. The fund compensates The Bank of New York Mellon under a cash management agreement for performing certain cash management services related to fund subscriptions and redemptions.The Bank of New York Mellon also provides shareholder redemption draft processing services. During the period August 31, 2013, the fund was charged $9,289 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $57. During the period ended August 31, 2013, the fund was charged $8,973 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $773,085, Shareholder Services Plan fees $61,000, custodian fees $32,985, Chief Compliance Officer fees $6,172 and transfer agency fees $106,333, (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and swap transactions, during the period ended August 31, 2013, amounted to $386,643,609 and $466,318,080, respectively. 38 Inverse Floater Securities: The fund participates in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds are transferred to a trust.The trust subsequently issues two or more variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One or more of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals.A residual interest tax-exempt security is also created by the trust, which is transferred to the fund, and is paid interest based on the remaining cash flow of the trust, after payment of interest on the other securities and various expenses of the trust. The fund accounts for the transfer of bonds to the trust as secured borrowings, with the securities transferred remaining in the fund’s investments, and the related floating rate certificate securities reflected as fund liabilities in the Statement of Assets and Liabilities. The average amount of borrowings outstanding under the inverse floater structure during the period ended August 31, 2013, was approximately $15,416,700, with a related weighted average annualized interest rate of .76%. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended August 31, 2013 is discussed below. Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument.The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund accrues for the interim payments on swap agreements on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap agreements in the Statement of Assets and The Fund 39 NOTES TO FINANCIAL STATEMENTS (continued) Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap agreements in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the agreement’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap agreements are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount.The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount.The net interest received or paid on interest rate swap agreements is included within realized gain (loss) on swap agreements in the Statement of Operations. Interest rate swap agreements are subject to general market risk, liquidity risk, counterparty risk and interest rate risk. For financial reporting purposes, forward rate agreements are classified as interest rate swaps. At August 31, 2013, there were no interest rate swap agreements outstanding. The following summarizes the average notional value of swap agreements outstanding during the period ended August 31, 2013: Average Notional Value ($) Interest rate swap agreements 101,255,769 At August 31, 2013, the cost of investments for federal income tax purposes was $1,472,742,923; accordingly, accumulated net unrealized appreciation on investments was $5,492,644, consisting of $53,935,855 gross unrealized appreciation and $48,443,211 gross unrealized depreciation. 40 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Municipal Bond Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Municipal Bond Fund (the sole series comprising Dreyfus Bond Funds, Inc.) as of August 31, 2013, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended.These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of August 31, 2013 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Municipal Bond Fund at August 31, 2013, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York October 28, 2013 The Fund 41 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby reports all the dividends paid from investment income-net during its fiscal year ended August 31, 2013 as “exempt-interest dividends” (not generally subject to regular federal income tax). Where required by federal tax law rules, shareholders will receive notification of their portion of the fund’s taxable ordinary dividends (if any), capital gains distributions (if any) and tax-exempt dividends paid for the 2013 calendar year on Form 1099-DIV, which will be mailed in early 2014. 42 BOARD MEMBERS INFORMATION (Unaudited) The Fund 43 BOARD MEMBERS INFORMATION (Unaudited) (continued) 44 The Fund 45 OFFICERS OF THE FUND (Unaudited) 46 The Fund 47 NOTES For More Information Ticker Symbol: DRTAX Telephone 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SEC’s website at http://www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Ehud Houminer, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Ehud Houminer is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees. The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $31,401 in 2012 and $32,149 in (b) Audit-Related Fees. The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $6,000 in 2012 and $6,000 in 2013. These services consisted of one or more of the following: (i) agreed upon procedures related to compliance with Internal Revenue Code section 817(h), (ii) security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended, (iii) advisory services as to the accounting or disclosure treatment of Registrant transactions or events and (iv) advisory services to the accounting or disclosure treatment of the actual or potential impact to the Registrant of final or proposed rules, standards or interpretations by the Securities and Exchange Commission, the Financial Accounting Standards Boards or other regulatory or standard-setting bodies. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $ 0 in 2012 and $0 in 2013. (c) Tax Fees. The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $3,249 in 2012 and $4,003 in 2013.
